Citation Nr: 1109764	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-50 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.	Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1980 followed by periods of National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision and notification of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate that the Veteran has a current psychiatric diagnosis.

2.	The Veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.	A psychiatric disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.	The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in December 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a psychiatric disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran has a current psychiatric disorder.  The Veteran  has provided his own lay statements that he suffers from "stress" and/or a psychiatric disorder which is related to service, however, he is not competent to provide evidence of a diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The record is silent for a current disability despite his seeking treatment for a variety of other conditions.  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, there must be (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).
The Veteran is alleging he suffers from a psychiatric disorder as the result of his active service.  At his April 2010 video hearing, the Veteran testified that he was diagnosed with a mood and depressive disorder after separation from service.  He has also indicated that he suffers from "stress" and PTSD.

The Veteran was given a medical examination at entrance to, and separation from, service in April 1979 and September 1980, respectively.  At his entrance examination the examiner noted that he was psychiatrically normal, and he was qualified for enlistment.  At his separation examination, the Veteran did not complain of any psychiatric defects, and the examiner did not note any.

As such, the Board finds there is no complaint, treatment, or diagnosis of a psychiatric problems while in-service.  Furthermore, the Board has reviewed the Veteran's VA treatment records and notes there is no evidence which shows that the Veteran is currently suffering from a psychiatric disorder.

In an October 2008 VA treatment record the Veteran reported that he had no mental health problems and he had never been hospitalized for any psychiatric issues.  A November 2008 VA treatment record noted the Veteran's only psychiatric/behavioral problem involved substance abuse.  This record also noted that the Veteran had a mildly depressed mood; however there was no diagnosis of a psychiatric disorder and it was explicitly reported that one of the Veteran's strengths was the absence of any psychiatric diagnoses.  A December 2008 VA treatment record also listed the Veteran's active problems, but failed to include a psychiatric disorder.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).
In sum, the Board finds that there is no competent evidence of a current diagnosis of a psychiatric disorder.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and the weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.

Nonservice-connected Pension

The Veteran contends that he is entitled to nonservice-connected pension benefits.  For the reasons that follow, the Board finds that entitlement to nonservice-connected pension benefits is not warranted. 

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran's service personnel records show active duty service from August 1979 to September 1980.  The Veteran also had unverified service in the National Guard in the early to mid 1980s.  See April 2010 hearing transcript.  These periods fall between the Vietnam era, which was from February 28, 1961 (or from August 5, 1964 for veterans who did not serve in the Republic of Vietnam prior to that date) to May 7, 1975, and the Persian Gulf War, which began in 1990.  38 C.F.R. § 3.2(f)(i).  Accordingly, the Veteran did not have active service during a period of war as defined by 38 C.F.R. § 3.2.  Because the Veteran's service dates do not correspond to any recognized period of war, he does not meet the basic eligibility requirements for pension entitlement.
In summary, the Veteran does not have verified wartime service and, therefore, the basic eligibility requirements for establishing entitlement to VA nonservice-connected pension benefits have not been met.  There is no authority in the law for an award of such benefits without such service.  The Veteran's claim for VA nonservice-connected pension benefits based on wartime service must be denied


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


